DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/01/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1, 2, 5-8, 14, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2015/034125 A1) in view of Dyatkin et al. (US 2015/0207082 A1) as set forth in the Non-Final Rejection filed 12/01/20 is herein amended due to the Applicant’s amendments.

Examiner’s Note
4.	The Office has relied upon national phase publication US 2016/0126472 A1 as the English equivalent of PCT publication WO 2015/034125 A1 (herein referred to as “Oh et al.”).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 2, 5-8, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2015/034125 A1) in view of Dyatkin et al. (US 2015/0207082 A1).
	Oh et al. discloses a composition comprising the above two compounds as first and second host materials for forming the light-emitting layer of an organic electroluminescent (EL) device (Abstract; [0011], [0104]); the composition is doped with a phosphorescent dopant material ([0041], [0107]-[0111]).  Oh et al. discloses that the composition comprises “at least two kinds of host compounds” (first and second host compounds) ([0041]); the composition may further include a host compound that is not the first and second host compounds (represented by Chemical Formulae 1 and 2, respectively) ([0106]).  The composition is a mixture that is formed into a film via methods such as solution method (0105], [0112], [0227]).  Oh et al. discloses the following first and second host compounds for the composition:

    PNG
    media_image1.png
    228
    371
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    375
    media_image2.png
    Greyscale

(page 8) such that (for compound A-1) R1-4 = hydrogen, R23-28 = hydrogen, L1 = single bond, n1-2 = 1, three Zs = N, and six Zs = CRa (with Ra = hydrogen) of Chemical Formulae 1-III and 1-IIIA as defined by the Applicant; such that (for compound B-25) m = 0, Y1 = single bond, Ar1 = unsubstituted C12 heterocyclic group (dibenzofuranyl group), L3-5 = single bond, R7-9 = hydrogen, R29-31 = hydrogen, Y4 = single bond, and Ar4 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 2-I as defined by the Applicant.  Oh et al. discloses an organic EL device comprising the following layers (in this order) for the construction of displays (Abstract):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer (formed from the composition), electron-transporting layer, and cathode ([0123]-[0124], [0227]-[0228]).  However, Oh et al. does not explicitly disclose a third compound as recited by the Applicant.
1-L-G2 where G1 is the following:

    PNG
    media_image3.png
    96
    208
    media_image3.png
    Greyscale

([0016]), with X = O, S, and Se ([0017]), L = groups such as biphenyl ([0028], [0080]), and G2 = heteroaryl group ([0025]; page 18).  An embodiment is disclosed:

    PNG
    media_image4.png
    394
    352
    media_image4.png
    Greyscale

(page 39).  However, Dyatkin et al. does not explicitly disclose a third compound that fully reads on Chemical Formula 5-II-k as defined by the Applicant, particularly in regards to the position of the substituted L7 group.  Nevertheless, it would have been obvious to modify Compound 322 (or Compound 323) as disclosed by Dyatkin et al. (above) such that R42-43 = R51 = hydrogen, W2 = O or S, L7 = substituted C6 arylene group (phenyl-substituted phenylene), and R52-53 = unsubstituted C6 or C12 aryl group (phenyl or biphenyl) of Chemical Formula 5-II-k as defined by the Applicant.  The motivation is provided by the fact that the modification merely involves change in position of the substituted biphenyl group, producing a positional isomer that can be 
Dyatkin et al. further discloses its inventive compounds as “useful” host material with strong electron-conducting properties for the light-emitting layer of an organic EL device (Abstract; [0003], [0028], [0127]).  It would have been obvious to incorporate Compound 322 as disclosed by Dyatkin et al. (above) as additional host material to the composition as disclosed by Oh et al.  The motivation is provided by the disclosure of Dyatkin et al., which teaches that its inventive host compounds are useful and have strong electron-conducting properties.

Response to Arguments
8.	The Applicant arguments on pages 24-27 Applicant’s arguments on pages 24-27 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786